Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a Corrected Notice of Allowance in response to the information disclosure statements (IDS) filed 12/29/2021.  The purpose of this Office Action is to re-consider the abovementioned IDS, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. Notice of Allowance) mailed on 1/31/2022, except the section of “Information Disclosure Statement”, wherein the abovementioned IDS will be re-considered.  No additional reference will be added in this Office Action.  The abovementioned IDS filed 12/29/2021 will be re-attached.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 has been re-considered in its entirety by the Examiner.  (This is where the abovementioned IDS is re-considered).

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior art, which is the Campos publication used in the non-final rejection mailed on 6/27/2019, was removed because it failed to teach or suggest instant variable Q.  Without Campos, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5, 6, 9-13, and 16-24 are allowed.
Claims 1-4, 7, 8, 14, and 15 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626